Title: From Abigail Smith Adams to Sarah Smith Adams, 24 April 1816
From: Adams, Abigail Smith
To: Adams, Sarah Smith



My Dear Daughter
Quincy April 24th 1816

I this morning received your Letter, dated the 10th I sympathize with you, under the repeated Bereavements you have been call’d to Suffer. your graces, and your virtues, are now call’d into action. it is not Stoical indifference, but a christian Submission, and resignation to the all wise dispensations of your heavenly Father, which is required of you. alive to the tenderest sensibilities, you are not forbiden to mourn—Nature requires it, and he who took upon himself Humane Nature, know’s that our Frame, is but dust, and will sustain you. these are the occasions, when the mind must take refuge in religion—upon what other stuff can it lean for consolation? and when we have no help in ourselves, what can remain, but that we look up to a higher and greater power? and to what hope may we not raise our Eye’s and hearts when we consider that the greatest power is the best.
I know you feel it a subject of painful recollection, that you did not see your Brothers, before they left the world. your Brother Justus, I learn, had been confined all winter, altho not thought to be dangerous, I know that both he and James were sick last Spring.  When John Smith went up from N york to them, but I never knew the Nature of their complaints. your Brother William must have had a severe trial of his fortitude and Sympathy. I fear Nancy’s Nerves are ill calculated to sooth him, or support herself.
my own feeble state of health, has led me through the winter, to believe, that I should never be restored to so much strength as I now enjoy. yet that strength is but weakness, and a small matter would lay me low, a sudden and universal debility, with a wastting of the solids was my principle complaint. this produced Nervous complaints, and the whole train of weakness connected with it. I cannot yet sleep regularly, I want air, and exercise, but the weather is so cold, and unpropitious that I never knew a more backward spring. there is not yet any vegetation with us. since I wrote to you, I have been call’d to mourn the loss of two relatives. Mr William Smith of Boston, whom you well knew, as an amiable good man, and a patient sufferer under many heavy afflictions. he has long been in feeble Health. but kept house only a fortnight, having attended the gen’ll court through the Session. from his consumptive complaints, we were in some measure prepared for his dissolution—but not so for the death which took place last week—Mrs Bondman, Suzy Adams that was, got to bed with a dead born child, and paid the forfeit of her Life, to the birth of her child. Brothers family are in great affliction, as you may well suppose she left three children. Shall we not say with Jobe, that man is born to trouble as the sparks fly upwards.
The p received a few lines from mr Johnson, which he intended to replie to, but has had and is still labouring under the weight of one of his dreadful cold’s, his Eyes so much affected, that he has not written a line these three weeks in that Letter mr Johnson says, that he was to be united to your Brother is administering upon your Brothers estate. I was rejoiced to hear it. I should Suppose, that it would require an active experienced and capable Gentleman, more experienced in the ways of men than the Col., who in his dealings with the world, has been too apt to be imposed upon by specious appearances—fair words and promisses, “and thinks, that there is no harm, where no harm seems” the world must be dealt with, as it is, not as we might wish it to be
We have had a Letter from John Smith dated 9th Febry. he appears to be pleased with his situation, but looks to America, as the only Land of freedom and independence
George and John have been very good in writing; Susan has been upon a visit at Hingham, this week past. I expect her return tomorrow.
How are Abbe’s Eyes. shall I never see her hand writing again? my Love to her, and a kiss for the Sweet Boy, such he must be if he resembles his Mother.
I hope when I hear again from you that your mind will have attaind  more composure and your Body be restored to more health. both of which are sincerely wished you, by your / Affectionate Mother
A Adams